



EXHIBIT 10.15
Investar Holding Corporation
Notice of Award of Restricted Stock Units
(Employee Form)


Name:
 
 
 
 
Number of RSUs:
 
 
 
 
Grant Dare:
 
 
 
 
Vest Start Date:
 
 
 
 



Re:    Notice and Acceptance of Award of Restricted Stock Units


The Board of Directors (the “Board”) of Investar Holding Corporation (the
“Company”) awards to you the number of restricted stock units (“RSUs”) set forth
above (your “Award”), which Award represents your right to receive an equivalent
number of shares of the Company’s common stock, $1.00 par value per share
(“Common Stock”) on the applicable vesting dates set forth herein. This Award is
subject to the restrictions and limitations set forth in this Notice and the
terms and conditions of the Company’s 2017 Long-Term Incentive Compensation Plan
(the “Plan”). Unless otherwise defined herein, capitalized terms used in this
Notice shall have the meanings set forth in the Plan.


1.    Vesting and Settlement. Provided you remain continuously employed by the
Company, Investar Bank or an affiliate thereof until the applicable vesting
date, your RSUs shall vest:


a.
As to one-fifth of your Award on the Vest Start Date;



b.
As to an additional one-fifth of your Award on the first anniversary of the Vest
Start Date;



c.
As to an additional one-fifth of your Award on the second anniversary of the
Vest Start Date;



d.
As to an additional one-fifth of your Award on the third anniversary of the Vest
Start Date; and



e.
As to the remaining RSUs represented by your Award on the fourth anniversary of
the Vest Start Date.



(Each, a “Vesting Date” hereunder, with the period between the Grant Date and
the last Vesting Date in paragraph 1(e) referred to as the “Service Period”).
Any fractional RSU resulting from the application of the vesting schedule shall
vest on the final vesting date. As soon as practicable following each Vesting
Date, but no later than 30 days after such date, the number of shares of Common
Stock to which you are entitled under this Notice shall then be certificated and
delivered to you, or maintained in book entry form, in the discretion of the
Company, but in either case free of restrictions.


2.    Separation from Service. If your employment with the Company or an
Affiliate terminates prior to any Vesting Date:


a.
On account of your death, Disability, Retirement or involuntarily by the Company
without Cause, a pro-rata portion of your unvested RSUs shall vest on your
Separation Date and be settled in accordance with paragraph 1 hereof. The
pro-rata number of RSUs that shall vest will be calculated to reflect the period
of your employment during the Service Period.



b.
If a Change in Control is consummated during the Service Period and you separate
from service within the 24-month period following the Change in Control as a
result of a termination by the Company without Cause or your termination for
Good Reason, any unvested RSUs as of your Separation Date shall vest and be
settled in accordance with paragraph 1 hereof. Otherwise, the Service Period
will remain in effect following the Change in Control and the RSUs shall vest as
provided for in paragraph 1.



c.
Except as provided in subparagraphs a. or b. hereof, you shall forfeit any
unvested RSUs then represented by your Award, which shall thereafter be
cancelled without compensation.



As used herein the term “Disabled” shall mean “Disability” as defined in the
Plan.







--------------------------------------------------------------------------------





3.    No Assignment. Your Award shall not be subject in any manner to sale,
transfer, pledge, assignment or other encumbrance or disposition, whether by
operation of law or otherwise, and whether voluntarily or involuntarily, except
by will or the laws of descent and distribution unless and until such Award, or
any portion thereof, is vested and settled in accordance with paragraphs 1 and 2
hereof. In the event of a purported assignment, transfer or division that is
otherwise prohibited hereunder, the portion of the RSUs purportedly subject to
such assignment, transfer or division, will be forfeited and cancelled, without
the requirement of notice or the payment of compensation.


4.    Legends; Issuance and Delivery of Common Stock. You acknowledge that
Common Stock acquired hereunder may bear such legends as the Company deems
necessary to comply with applicable Federal or securities laws. Common Stock
issued or delivered in connection with your Award shall be subject to all
applicable Federal and securities law requirements. Notwithstanding any
provision of your Award to the contrary, the Company shall have no obligation to
issue and deliver Common Stock to you if it reasonably determines that such
issuance or delivery would constitute a violation of any applicable Federal or
securities law or any rule or regulation promulgated thereunder. The inability
of the Company to deliver Common Stock hereunder shall relieve the Company of
any liability for the delay or failure to issue or deliver such shares.


5.    Amendment. The Company possesses the authority to amend the terms of your
Award; provided, however, that no such amendment shall materially impair your
Award without your prior written consent.


6.    No Continued Employment. This RSU Award is not a promise of your continued
employment with the Company or any Affiliate of the Company, not does it in any
way modify your employment status with the Company or an Affiliate.


7.    Taxes. Upon the vesting of the RSUs, the Fair Market Value of the number
of shares of Common Stock issued in connection with the vesting of the RSUs will
be treated as compensation, reported by the Company on IRS Form W-2, and subject
to withholding for applicable income and employment taxes. The Company will
determine the amount of your withholding and satisfy this obligation by
“netting” from your Award shares of Common Stock with a Fair Market Value equal
to your obligation, unless you remit to the Company the full amount of any tax
due before the lapse occurs. The Company calculates withholding at the
supplemental wage rate and the maximum withholding rate imposed by Louisiana
law.


8.    Shareholder Rights. You shall have no rights, including, but not limited
to, voting and dividend rights, in the shares of Common Stock underlying the
RSUs unless and until such shares are vested and issued to you.


9.    Entire Agreement. This Notice, including the Plan and any additional
documents necessary to effect the terms and conditions of your Award,
constitutes the entire understanding and agreement among the parties, and there
are no other agreements, understandings, restrictions, or representations, other
than those set forth herein.


10.    Administration. All matters of administration arising with respect to
your Award shall be determined by the Compensation Committee of the Board, in
its discretion, including the resolution of any ambiguity or the provision of
any omitted term or condition. Any determination hereunder shall be binding upon
you, your heirs, beneficiaries and other assigns.


11.    Fractional Shares. Nothing contained herein shall require the issuance of
a fractional share, whether certificated or in book entry form. The Company may
cancel any such fractional share, and provide cash in lieu thereof, at such time
as the Company deems necessary or appropriate.


12.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption therefrom, and all such provisions shall be construed
and interpreted accordingly. For purposes of Section 409A of the Code, each
payment made under this Agreement will be treated as a separate payment.
Notwithstanding anything contained herein to the contrary, if necessary to avoid
penalties under Section 409A of the Code, you will not be considered to have
terminated employment for purposes of this Agreement unless you would be
considered to have incurred a “separation from service” within the meaning of
Section 409A of the Code.


13.    Additional Terms and Conditions. Your Award is subject to additional
terms and conditions that are set forth in the Plan. When you execute and
deliver the Acknowledgement and Agreement attached hereto as Addendum 1, you
acknowledge that you have received a prospectus covering the Plan and that you
have had an opportunity to review or obtain the formal documents constituting
the Plan.


Please indicate your consent to be bound by the foregoing terms and conditions
by execution and delivery to Mr. Chris Hufft, Investar Bank, 10500 Coursey
Blvd., Baton Rouge, LA 70816, of the Acknowledgement and Agreement attached
hereto as Addendum 1.







--------------------------------------------------------------------------------





Very truly yours,


Investar Holding Corporation






                    


Addendum 1: Acknowledgement and Agreement
Prospectus





--------------------------------------------------------------------------------







ADDENDUM 1
Acknowledgement and Agreement
Investar Holding Corporation
Restricted Stock Unit Award




By execution below, I acknowledge that my Award is subject to the terms and
conditions set forth in the forgoing Notice of Award of Restricted Stock Units
and the Plan. I agree to be bound by each of the foregoing conditions and
restrictions, and I acknowledge that such conditions and restrictions shall be
binding upon my representatives, beneficiaries, heirs and assigns. I further
acknowledge that no member of the Board of Directors, nor any officer or
employee of the Company, shall be liable for any action or determination taken
in good faith with respect to my Award. I understand that I must obtain my own
tax and financial planning advice with respect to my Award, and I acknowledge
that no member of the Company, nor any officer or employee of the Company, has
provided such advice.


                            
 
 
 
By:
 
 
 
 
Date:
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
















